Monks, J.-
-This proceeding was commenced before tbe board of commissioners of Scott county to obtain a license to sell intoxicating liquors, under the provisions of tbe laws of this State. A remonstrance was filed before said board of commissioners by appellant against tbe granting of said license, on the ground that appellee was not a “fit person to be intrusted with tbe sale of intoxicating liquors.” Tbe trial before tbe board resulted in a finding and judgment against appellant, from which be appealed to tbe circuit court of said county, after which, on account of tbe changes of venue taken in said cause, tbe same was tried in tbe court below, where a general verdict was returned in favor of appellee, and, over a motion for a new trial, judgment was rendered granting him a license as asked for in bis application.
Tbe errors assigned call in question tbe sufficiency of tbe application for a license, and tbe action of tbe court in overruling appellant’s motion for a new trial.
Tbe objection urged against tbe application for a license is that said application is not sufficient under §l283a Burns 1901, Acts 1895, p. 248, §1, which provides: “That hereafter all persons applying for license before any board of commissioners, under tbe existing laws of tbe State of Indiana, to sell spirituous, vinous, malt or other intoxicating liquors, shall, in such application, specifically describe tbe room in which be desires to sell such liquors, and tbe exact location of tbe same, and if there is more than one room in tbe building in which such liquors are intended to be sold, said applicant shall specifically describe and locate tbe room in which be desires to sell such liquors in such building.”
Tbe part of tbe application in question reads as follows: “Said'place of business and premises whereon said liqpors *154are to be sold and drunk are located the lower floor of the front room of the two-story brick building situated on the southwest corner of lot No. 47 on the corner of Main and Cherry streets, being twenty-two feet front on Cherry street and twenty-six and one-half feet on Main street, being a part of lot No. 47 in Lexington, Lexington township, Scott county, Indiana.”
Said description seems to have been prepared with reference to the requirements of §7278 Burns 1901, §5314 R. S. 1881, in regard to the description required by said statute-to be in the notice of the application, and not under §7283a, supra,. Said §7278, only required that “the precise location of the premises in which he desires to sell” be stated, while §7283a, supra, requires not only that the exact location of the room in which he desires to sell be specifically described, but that the room itself be specifically described, and, if there is more than one room in the building, that the room in which the applicant desires to sell be specifically described and located. The building described fronts on two streets, and the words “the lower floor of the front room of the two'-story brick building” do not specifically describe the location of said room in the building. As the words “lower floor,” in said description, apply to the room, and not to the building, any front room, in the basement, or on the ground floor, or any other floor in said building, on either of said streets, would satisfy the description 'in the application. There is no specific description of the room. It is evident that said application was insufficient, and it follows that the court erred in holding otherwise.
Other questions are argued as grounds of reversal by appellant, but what we have said renders their determination unnecessary.
Judgment reversed, with instructions to sustain the motion to dismiss appellee’s application.